DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.
 Claims 3-107 and 109-141 have been cancelled.  Claims 1, 142, 147, 153 have been amended.  Claim 158 is new.
Claims 1, 2, 108, and 142-158 are pending and under examination.

The objection to claim 153 is withdrawn in response to the amendment filed on 8/19/2022.
The double patenting rejection over the claims of application 16/302,339 is moot because application 16/302,339 has been abandoned.
The double patenting rejection over claims 1, 7, 25, 26 of application 16/621,494 is moot because application claims 1, 7, 25, 26 have been cancelled.
The double patenting rejection of claim 153 over the claims of U.S. Patents 11,220,476 and 11,220,476 in view of Linblad-Toh et al. is withdrawn in response to the amendment to delete reference to compounds 169 and 182 from the claim.  
The double patenting rejection of claim 153 over the claims of Application No. 17/029,436 is withdrawn because the application claim have been amended to recite that R4 comprises cyclobutenyl.
The obviousness-type rejections set forth in the final Office action of 4/21/2022 are withdrawn in response to the amendment to limit R’ to linear alkyl, which is not taught by Ansell.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. [1] as follows:
The later-filed application must be an application for a patent for an invention that is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/338,170, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The claims disclose Compounds 149-151, 153, 154, 158, 167, 185, 186, 188, 189, 191, and 232.  Application No. 62/338,170 does not provide support for these compounds.  Therefore, the priority date for these compounds is 5/18/2017. 
Should the applicant disagree, the applicant is encouraged to point out with particularity by page and line number where such support might exist in each intervening document.  In order to properly claim priority, the support for each of the claim limitations must exist in each of the intervening documents.

Maintained Rejections
Double Patenting
4.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 2, 108, and 142-158 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 20, 21, and 24-28 of U.S. Patent No. 10,556,018, in view of Linblad-Toh et al. (PGPUB 2017/0224758; priority date 10/17/2014).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite a nanoparticle encapsulating an mRNA having at least one miR binding site, where the nanoparticle comprises an ionizable lipid set forth by the instant formula (I) such as the claimed Compound 18, a phospholipid such as DSPC, a structural lipid such as cholesterol, and a PEG-lipid identical to the claimed Compound 428.  The patent specification discloses that the mRNA contains UTRs and could be modified with N1-methylpseudouridine or 5-methylcytidine (see column 252, lines 12-45; column 253, lines 19-27; column 258, lines 40-48).  The patent claims do not specifically recite that the mRNA encodes JAG1.  However, one of skill in the art would have reasonably concluded that the nanoparticle recited in the patent claims could be used for the delivery of mRNAs in general.  Furthermore, Linblad-Toh et al. teach treating muscular dystrophy by administering a nucleic acid encoding JAG1 wherein the encoding nucleic acid could be an mRNA and wherein the nucleic acid is expressed in muscle cells (see [0018]-[0019]; [0030]; [0037]; [0183]; [0185]; [0193]; Fig. 4A-C).  Modifying the patent claims by using a JAG1-encoding mRNA comprising miRNA binding sites and further administering the composition to a subject affected by muscular dystrophy would have been obvious to one of skill in the art to achieve the predictable result of treating muscular dystrophy in the subject.  Although the patent claims do not recite a composition, one of skill in the art would have readily recognized that practicing the method recited in the patent claims necessarily requires the composition.  Further claiming the composition would have been obvious to one of skill in the art.  Thus, the patent claims and the instant claims are obvious variants. 

6.	Claims 1, 2, 108, and 142-158 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 11, and 21-25 of U.S. Patent No. 10,543,269, in view of each Linblad-Toh et al., Naldini et al., and Yuan et al. (Colloids and Surfaces B: Biointerfaces, 2007, 58: 157).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a nanoparticle encapsulating an mRNA, wherein the nanoparticle comprises an ionizable lipid set forth by the instant formula (I), DSPC, cholesterol, and a PEG lipid such as PEG-DMG.  The patent specification defines that the lipid set forth by the instant formula (I) could be the compounds recited in the instant claims 149 and 153 (see columns 109-184).  The specific nanoparticle recited in the patent claims anticipates the genus recited in the instant claims.  The patent claims do not specifically recite that the mRNA encodes JAG1 nor do the patent claim recite that the mRNA comprises miRNA binding sites or that the PEG lipid is the one recited in the instant claims 156 and 157.  However, one of skill in the art would have reasonably concluded that the nanoparticle recited in the patent claims could be used for the delivery of mRNAs in general.  Furthermore, Linblad-Toh et al. teach treating muscular dystrophy by administering a nucleic acid encoding JAG1 wherein the encoding nucleic acid could be an mRNA (see [0030]; [0037]; [0183]; [0193]; Fig. 4A-C).  Naldini et al. teach that the miRNA binding sites could be used to prevent transgene expression in non-target cells (p. 2, lines 5-8; p. 3, lines 6-13; p. 4, lines 1-5; p. 7, line 20 through p. 8, line 7; p. 20, line 25 through p. 21, line 11).  Yuan et al. teach that PEG2000-monostearate (as recited in the instant claim 156) increases blood circulation time and thus, achieves a prolong therapeutic effect (see Abstract).  Modifying the patent claims by using a JAG1-encoding mRNA comprising miRNA binding sites and PEG2000-monostearate as the PEG lipid would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable for muscular dystrophy therapy.  Thus, the patent claims and the instant claims are obvious variants. 

7.	Claims 1, 2, 108, 142-158 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 12, 14, and 17 of U.S. Patent No. 10,406,112, in view of each Linblad-Toh et al., Naldini et al., and  Yuan et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a nanoparticle encapsulating an mRNA, wherein the nanoparticle comprises a lipid set forth by the instant formula (I) (such as Compound 18), a phospholipid, a structural lipid, and a PEG-lipid.  The patent specification defines that the mRNA is modified with N1-methylpseudouridine and that the PEG lipid could be PEG-DAG (see column 12, lines 46-50; column 16, line 66 through column 17, line 6).  The patent claims do not recite an mRNA encoding JAG1 nor do the patent claims recite miRNA binding sites or that the PEG lipid is the one recited in the instant claims 156 and 157.  However, one of skill in the art would have reasonably concluded that the nanoparticle recited in the patent claims could be used for the delivery of mRNAs in general.  Furthermore, Linblad-Toh et al. teach treating muscular dystrophy by administering a nucleic acid encoding JAG1 wherein the encoding nucleic acid could be an mRNA (see [0030]; [0037]; [0183]; [0193]; Fig. 4A-C).  Naldini et al. teach that the miRNA binding sites could be used to prevent transgene expression in non-target cells (p. 2, lines 5-8; p. 3, lines 6-13; p. 4, lines 1-5; p. 7, line 20 through p. 8, line 7; p. 20, line 25 through p. 21, line 11).  Yuan et al. teach that PEG2000-monostearate (as recited in the instant claim 156) increases blood circulation time and thus, achieve a prolong therapeutic effect (see Abstract).  Modifying the patent claims by using a JAG1-encoding mRNA comprising miRNA binding sites and PEG2000-monostearate as the PEG lipid would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable for muscular dystrophy therapy.  Thus, the patent claims and the instant claims are obvious variants. 

8.	Claims 1, 2, 108, and 142-157 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 31-36, 38, 75, and 152-159 of Application No. 16/302,298; over claims 1-11 of the U.S Patent No. 11,001,861; over claims 1-11 of the U.S. Patent No. 10,993,918; over claims 41, 43-48, 50, and 147 of Application No. 16/302,368; over claims 27, 29-34, 36, and 139-142 of Application No. 16/302,370; over claims 1-15 of U.S. Patent No. 11,504,337 (filed as Application No. 16/515,256); over claims 169, 170, 173-176, 187-197, 199, 202, 204, and 206 of Application No. 16/570,351; over claims 134-142 of Application No. 16/621,514; over claims 1 and 25 of Application No. 16/765,604; over claims 1-3 of Application No. 16/765,632; over claim 1 of Application No. 16/765,656; over claims 161 and 162 of Application No. 17/154,309; over claims 159 and 160 of Application No. 17/154,325, in view of each Linblad-Toh et al., Naldini et al., and Yuan et al. for the reasons set forth in the rejections above.

Response to Arguments
9.	The arguments have been considered but not found persuasive because the patent/application claims recite compounds set forth by the claimed Formula (IA) where R’ is a linear alkyl.  Linblad-Toh and Naldini were cited for providing the motivation to modify the patent claims by using an mRNA encoding JAG1 and further include miRNA binding sites.

New Rejections
Claim Rejections - 35 USC § 112(d)
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1, 2, 108, 142-148, 150, 152, 154-156, and 158 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitations R”, R*, and Y.  It is unclear what these limitations represent with respect to Formula (IA), as these limitations are not required by Formula (IA).  Thus, the metes and bounds of the claim cannot be determined and the claim is indefinite.  Claims 2, 108, 142-148, 150-152, 154-156, and 158 are included in the rejection because they depend upon the rejected claim 1 and also for failing to further clarify the basis for the rejection.
	Claim 1 recites that M is any bond; the claim further recites that M is selected from a Markush group consistent of 6 specific group species.  Since it is not clear what embodiment is a claim limitation, the metes and bounds of the claim cannot be determined and the claim is indefinite.  Claims 2, 108, 142, 145-148, 150-152, 154-156, and 158 are included in the rejection because they depend upon the rejected claim 1 and also for failing to further clarify the basis for the rejection.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 2, 108, 142-148, 150-155, and 158 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (WO 17/070616), in view of both Linblad-Toh et al. (PGPUB 2017/0224758; priority date 10/17/2014) and Naldini et al. (WO 07/000668).
	The prior art coted in this rejection is applied to the extent that the claim read on Compounds 149-151, 153, 154, 158, 167, 185, 186, 188, 189, 191, and 232.
	Ciaramella et al. teach a composition comprising a lipid nanoparticle and a therapeutic mRNA; the lipid nanoparticle comprises a PEG lipid  (such as PEG-DMG), cholesterol, a neutral lipid, and an ionizable lipid selected from Compounds 149-151, 153, 154, 158, 167, 185, 186, 188, 189, 191, and 232 set forth by Formula (IA), which are identical to the claimed Compounds 149-151, 153, 154, 158, 167, 185, 186, 188, 189, 191, and 232 (claims 1, 142-148, 150, 153, and 154) (see p. 2, lines 15-20; p. 10, lines 11-16 and 28-30; p. 11, lines 7-8; p. 82, lines 5-15; p. 87, lines 14-19; p. 117, line 31 through p. 119; p. 138-151).  With respect to claims 2, 108, and 158, Ciaramella et al. teach that the mRNA could comprise m1ψ (see p. 55, line 1 and 9-13).  With respect to claims 151 and 155, Ciaramella et al. teach that the neutral lipid is PEG-DMG (see p. 76).
Although Ciaramella et al. teach mRNAs could be used to treat a disease or disorder (see p. 151, lines 19-29), Ciaramella et al. do not specifically teach that the mRNA encodes JAG1 (claims 1 and 153) nor do they teach that the mRNA comprises a micro-RNA binding site (claim 152).  However, one of skill in the art would have reasonably concluded that the nanoparticle of Ciaramella et al. could be used for the delivery of any mRNA.  Furthermore, Linblad-Toh et al. teach treating muscular dystrophy by administering a nucleic acid encoding JAG1 wherein the encoding nucleic acid could be an mRNA and wherein the nucleic acid is expressed in muscle cells (see [0018]-[0019]; [0030]; [0037]; [0183]; [0185]; [0193]; Fig. 4A-C).  Naldini et al. teach using miRNA binding sites located within UTRs to prevent transgene expression in non-target cells (p. 2, lines 5-8; p. 3, lines 6-13; p. 4, lines 1-5; p. 7, line 20 through p. 8, line 7; p. 13, lines 12-17; p. 20, line 25 through p. 21, line 11).  Modifying the teachings of Ciaramella et al. by using a JAG1-encoding mRNA comprising miRNA binding sites would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable for treating muscular dystrophy.
	 Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

14.	Claims 1, 2, 108, 142-148, 150-155, and 158 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. taken with both Linblad-Toh et al. and Naldini et al., in further view of Yuan et al. (Colloids and Surfaces B: Biointerfaces, 2007, 58: 157).
	The teachings of Ciaramella et al., Linblad-Toh et al. and Naldini et al. are applied as above for claims 1, 2, 108, 142-148, 150-155, and 158.  Ciaramella et al., Linblad-Toh et al. and Naldini et al. teach PEG2000-DMG and not PEG2000-monostearate (claim 156).  However, PEG2000-monostearate was used in the prior art to increase blood circulation time and thus, achieve a prolong therapeutic effect (see Yuan et al., Abstract).  One of skill in the art would have found obvious to specifically PEG2000-monostearate as the PEG-lipid to achieve the predictable result of obtaining a composition suitable for treating muscular dystrophy.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

15.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633